DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-5, filed 01/28/2021, with respect to claims 19-36 have been fully considered and are persuasive.  The rejection of Claims 19-36 has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of the references cited below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-36 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by EP’ 2492117 (listed in IDS, equivalent to Kurokawa et al., US 20120234443).
Regarding  claim 19, Kurokawa discloses a tyre for vehicle wheels, comprising: a tread band comprising a plurality of blocks (Figure 8, blocks-208), wherein one or more of the plurality of blocks comprises one or more sipes extending from an axially outer portion of the block up to an axially inner portion of the block (Figure 8, blocks-208 comprising sipes-209 extending from an axially outer portion of the block up to an axially inner portion of the block) and from a radially outer face of the block towards a radially inner portion of the block (Figure 8), and wherein the one or more sipes extends from the axially outer portion of the block to the axially inner portion of the block along a predetermined trajectory, and the one or more sipes comprises, in any cross- section perpendicular to the predetermined trajectory (Figure 8): a main portion having a first radial dimension and a first transversal dimension (main portion-213, Figure -9 transversal dimension-t) and, in a radially inner position with respect to the main portion and adjacent to the radially inner portion of the block, a bottom portion having a second radial dimension smaller than the first radial dimension (Figure 9,bottom portion has a smaller radial dimension than the main portion-213) and a second transversal dimension greater than the first transversal dimension (Figure 11a and figure below show, second transversal dimension-d1 greater than first transversal dimension-t), wherein the second transversal dimension measured in a first cross-section of the one or more sipes taken at one or more of the axially outer portions of the block and the axially inner portion of the block is greater than the second transversal dimension measured in a second cross-section of the one or more sipes (Figure below-1 & 2, d1 second transverse portion in first cross section is greater than the second transversal dimension d2 measured in the second cross section of the sipe as also shown in Kurokawa’s Figure 11a,c), wherein the one or more sipes further comprises: an axially outer portion; an axially inner portion; and a central portion defined between the axially outer portion and the axially inner portion , wherein the one or more sipes comprises, in the central portion, at least one area in which the predetermined trajectory is not rectilinear (Figure 9 and 12 are showing configurations of Figure 8 which have  sipes -209 with non rectilinear trajectory).
Figure 1.

    PNG
    media_image1.png
    436
    303
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    323
    264
    media_image2.png
    Greyscale

Figure 2.

    PNG
    media_image3.png
    611
    781
    media_image3.png
    Greyscale


Regarding claim 20,Kurokawa discloses  the one or more sipes extends from an axially outer face of the block up to an axially inner face of the block (Figure 8).
Regarding claim 21, Kurokawa discloses the second transversal dimension varies with continuity between the first cross-section of the one or more sipes and the second cross-section of the one or more sipes (Figure 11 a, c, d1 second transverse portion in first cross section is greater than the second transversal dimension d2 measured in the second cross section of the sipe).
Regarding claim 22, Kurokawa discloses the first cross-section of the one or more sipes is taken at the axially outer portion and the second cross-section of the one or more sipes is taken at the central portion (as shown above in Figure 2).
Regarding claim 23, Kurokawa discloses wherein the second transversal dimension measured in the second cross-section of the one or more sipes is smaller than the second transversal dimension measured in a third cross-section of the one or more sipes taken at the axially inner portion (as shown in above Figure 2).
Regarding claim 24, Kurokawa discloses  the second transversal dimension measured in the first cross-section of the one or more sipes is equal to the second transversal dimension measured in the third cross-section of the one or more sipes (as shown above in Figure 2).
Regarding claim 25, Kurokawa  shows  the ratio between the second transversal dimension-d2  measured in the second cross-section of the one or more sipes and the second transversal dimension measured-d1  in the first cross-section of the one or more sipes ranges from about 0.15 to about 0.9 (Kurokawa’s Figure 11a and c, ratio between d2 and d1 is approximately 0.2).
Regarding claim 26, Kurakowa discloses that the bottom portion comprises, in any cross-section perpendicular to the predetermined trajectory, a radially inner surface belonging to a circumference having a first radius of curvature, wherein the first radius of curvature measured in the first cross-section of the one or more sipes is greater than the first radius of curvature measured in the second cross-section of the one or more sipes (Figure 9).
	

Regarding claim 27, Kurakowa discloses that the first radius of curvature varies with continuity between the first cross-section of the one or more sipes and the second cross-section of the one or more sipes (as shown above Figure 2).
Regarding claims 28-29, Kurakow discloses that the second transversal dimension measured in the second cross-section of the one or more sipes is smaller than, the second transversal dimension measured in a third cross-section of the one or more sipes taken at the axially inner portion (11 b,c), wherein the first radius of curvature measured in the second cross-section of the one or more sipes is smaller than, the first radius of curvature measured in the third cross-section of the one or more sipes (Kurokawa’s Figure 9 and Figure 2 annotated above show  that the first and third cross section have similar radius of curvature therefore, first radius of curvature measured in the second cross-section of the one or more sipes is smaller than the first radius of curvature measured in the third cross-section of the one or more sipes).
Regarding claim 30, Kurokawa discloses the ratio between the first radius of curvature measured in the second cross-section of the one or more sipes and the first radius of curvature measured in the first cross-section of the one or more sipes is about 0.2, which falls within the claimed range (the ratio of first radius of curvature in the second cross section and first cross section can be estimated from the Figure 1. Shown above).
Regarding claim 31, Kurokawa discloses the bottom portion comprises, in any cross-section perpendicular to the predetermined trajectory, opposite radially outer  (as shown below in Figure 3 the second radius of curvature in the first cross section-212a is equal to the radius of curvature in  the second cross ection-214).

Figure 3. 
	

    PNG
    media_image4.png
    477
    744
    media_image4.png
    Greyscale


	
Regarding claim 32, the second radius of curvature varies with continuity between the first cross-section of the one or more sipes and the second cross-section of the one or more sipes (Kurokawa’s Figure 9 show that second radius of curvature varies from first cross section to the second cross section).
Regarding claim 33, Kurokawa discloses the second transversal dimension measured in the second cross-section of the one or more sipes is smaller than , the second transversal dimension measured in a third cross-section of the one or more sipes taken at the axially inner portion (Figure 9 and 11), wherein the second radius of curvature measured in the second cross-section of the one or more sipes is equal to, the second radius of curvature measured in the third cross-section of the one or more sipes (Figure 11b and c). 
Regarding claim 34, Kurokawa discloses the ratio between the second radius of curvature measured in the second cross-section of the one or more sipes and the second radius of curvature measured in the first cross-section of the one or more sipes ranges from about 1 to about 1.6 (Figure 3 shown above).
Regarding claims 35-36, Kurokawa discloses the tread band comprises a central annular portion astride of an equatorial plane of the tyre and two annular shoulder portions arranged on axially opposite sides with respect to the central annular portion (Kurokawa’s Figure 1, showing the central and shoulder portions in the tread-1), wherein the central annular portion is separated from each annular shoulder portion by a respective circumferential groove -2, 4, and wherein the one or more sipes is provided on blocks of the central annular portion and, in the case of claim 36, on blocks of the shoulder portion (Figure 1, [0041], blocks -7 sipes-8 provided on the land blocks, Figure 8, [0010] also showing plurality of land blocks with extending sipes-209, 210). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 04-372406 hereinafter, JP’406 in view of Kurokawa et. al. (US 20120234443).
Regarding  claim 19, JP’ 406 discloses a tyre for vehicle wheels, comprising: a tread band comprising a plurality of blocks (Figure 1, blocks-5,6,7), wherein one or more of the plurality of blocks comprises one or more sipes extending from an axially outer portion of the block up to an axially inner portion of the block (Figure1 , sipes-9) and from a radially outer face of the block towards a radially inner portion of the block (Figure 1), and wherein the one or more sipes extends from the axially outer portion of the block to the axially inner portion of the block along a predetermined trajectory, and the one or more sipes comprises, in any cross- section perpendicular to the predetermined trajectory (Figure 1, trajectory extend along the length of the sipe); wherein the one or more sipes further comprises: an axially outer portion; an axially inner portion; and a central portion defined between the axially outer portion and the axially inner portion , wherein the one or more sipes comprises, in the central portion, at least one area in which the predetermined trajectory is not rectilinear (Figure 2, sipes -9 with non rectilinear trajectory).
 Further, JP’406 does not explicitly teaches that a main portion having a first radial dimension and a first transversal dimension, in the same field of endeavor pertaining to the tire, Kurokawa disclose  a main portion having a first radial dimension and a first transversal dimension (main portion-213, Figure -9 transversal dimension-t) and, in a radially inner position with respect to the main portion and adjacent to the radially inner portion of the block and a bottom portion having a second radial dimension smaller than the first radial dimension (Figure 9,bottom portion has a smaller radial dimension than the main portion-213) and a second transversal dimension greater than the first transversal dimension (Figure 11a and Figure above-1 shows, second transversal dimension-d1 greater than first transversal dimension-t), wherein the second transversal dimension measured in a first cross-section of the one or more sipes taken at one or more of the axially outer portions of the block and the axially inner portion of the block is greater than the second transversal dimension measured in a second cross-section of the one or more sipes taken at a portion of the block axially arranged -3-Application No. 16/074,893 Attorney Docket No.: 07040.0637-00 between the axially outer portion of the block and the axially inner portion of the block (annotated Figure above -1 & 2, d1 second transverse portion in first cross section is greater than the second transversal dimension d2 measured in the second cross section of the sipe as also shown in Kurokawa’s Figure 11a,c), wherein the one or more sipes further comprises: an axially outer portion; an axially inner portion; and a central portion defined between the axially outer portion and the axially inner portion , wherein the one or more sipes comprises, in the central portion, at least one area in which the predetermined trajectory is not rectilinear (Figure 9 and 12 are showing the configurations of Figure 8 which have  sipes -209 with non rectilinear trajectory).
It would be obvious for one ordinary skilled in the art to modify the JP’406 teaching with the narrowed central portion by Kurokawa for the purpose of high drainage function while keeping the crack prevention effect of the sipe ([0005]-[0006]).


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MARC C HOWELL/Primary Examiner, Art Unit 1774